United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 23, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-20948
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CHRISTOPHER JONES,

                                      Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                     USDC No. 4:03-CR-19-ALL
                       --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Christopher Jones appeals his conviction for being a felon

in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2).    He argues that the condition of supervised

release prohibiting him from possessing “any other dangerous

weapon” must be vacated because it is impermissibly vague and

overbroad.

     We interpret Jones’s “overbreadth” argument to mean that the

“any other dangerous weapon” condition violates the requirement


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-20948
                                 -2-

that a condition of supervised release involve “no greater

deprivation of liberty than is reasonably necessary . . . to

afford adequate deterrence to criminal conduct” and “to protect

the public from further crimes of the defendant.”    See United

States v. Paul, 274 F.3d 155, 165 & n.12 (5th Cir. 2001); 18

U.S.C. § 3583(d)(2); 18 U.S.C. § 3553(a)(2)(B) & (C).    Jones was

convicted of being a felon in possession of a firearm.    See 18

U.S.C. § 3583(d).    Under these circumstances, the “any other

dangerous weapon” condition is not overbroad because it does not

involve a greater deprivation of liberty than is necessary to

afford adequate deterrence of criminal conduct and to protect the

public form further crimes by him.    See 18 U.S.C. § 3583(d)(2);

18 U.S.C. § 3553(a)(2)(B) & (C).

     As to Jones’s vagueness challenge, this court has held that

“[c]onditions of probation ‘may afford fair warning even if they

are not precise to the point of pedantry.    In short, conditions

of probation can be written -- and must be read -- in a

commonsense way.’”    See Paul, 274 F.3d at 167 (citation omitted;

emphasis added).    When the definition of a “dangerous weapon” is

read in the requisite commonsense manner, this definition

reflects that intent to cause harm is required in order to

characterize as a dangerous weapon an instrument which is not

dangerous when used in its customary manner.    Id.; see also

U.S.S.G. § 1B1.1, comment. (n.1(d)) (2002).
                           No. 03-20948
                                -3-

     Jones argues that 18 U.S.C. § 922(g)(1) is unconstitutional

on its face because it does not require a “substantial” effect on

interstate commerce.   As Jones concedes, this issue is

foreclosed; he raises it to preserve it for possible Supreme

Court review.   See United States v. Daugherty, 264 F.3d 513, 518

(5th Cir. 2001).

     Jones has filed an opposed motion to file a supplemental

brief.   This motion is GRANTED.   In his supplemental brief, Jones

argues that the Supreme Court’s holding in Blakely v. Washington,

124 S. Ct. 2531 (2004), should be applied to sentences determined

under the federal sentencing guidelines.   As Jones also concedes,

this argument is foreclosed by our opinion in United States v.

Pineiro, 377 F.3d 464, 465-73 (5th Cir. 2004), petition for cert.

filed, (U.S. July 14, 2004) (No. 04-5263), but he raises it to

preserve it for possible further review.   Accordingly, Jones’s

conviction and sentence are AFFIRMED.